Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-7, and 9-15 are allowable. Claims 7, and 11-13, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions for a holding device that uses clamps and adhesives, a holding devices that uses a latching mechanism, and a holding device that uses a sliding guide member, as set forth in the Office action mailed on 7/14/2020, is hereby withdrawn and claims 7, and 11-13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Laurence Greenberg on 7/28/2021.

The application has been amended as follows: 
Line 20 of claim 1 currently reads “release position.”, this has been replaced with “release position, said holding device operating separately from said resetting device; and said resetting device applying a constant spring force as said holding device is released.”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable because the prior art of record fails to teach or suggest a stowage compartment in a passenger aircraft comprising a carrier mount in the passenger aircraft, a pivoting part being mounted on said carrier and being pivotable about a pivot axis, a resetting device acting between said carrier and said pivoting part, and a holding device for holding said pivoting part at said open position, said holding device being releasable by a movement of said pivoting part out of said open position away from said closing position toward a release position, said holding device operating separately from said resetting device; and said resetting device applying a constant spring force as said holding device is released.
The best prior art of record is Schoerkhuber (PGPub #2018/0258673) which does teach a stowage compartment in a passenger aircraft comprising a carrier mount in the passenger aircraft, a pivoting part being mounted on said carrier and being pivotable about a pivot axis, a resetting device acting between said carrier and said pivoting part, and a holding device for holding said pivoting part at said open position.  But Schoerkhuber does not teach said holding device being releasable by a movement of said pivoting part out of said open position away from said closing position toward a release position, said holding device operating separately from said resetting device; and said resetting device applying a constant spring force as said holding device is released.  
Another prior art of record is Rafler (PGPub #2012/0273615) which does teach a stowage compartment in a passenger aircraft comprising a carrier mount in the passenger aircraft, a pivoting part 
Another prior art of record is Williams (PGPub #2018/0209197) which does teach a holding device being releasable by a movement of said pivoting part out of said open position away from said closing position toward a release position, but Williams does not teach that said holding device operating separately from said resetting device; and said resetting device applying a constant spring force as said holding device is released.
None of the prior arts of record teach that said holding device operating separately from said resetting device; and said resetting device applying a constant spring force as said holding device is released.  Both Schoerkhuber and Rafler teach that their pivot bins move from a closed position to an open position that is stopped by a holder device that serves as the lower bound of the pivoting range and only permits the bin to pivot back towards the closed position rather than towards a further open position like is claimed.  The only prior art of record that teaches a stowage compartment that has a pivot bin held at an initial open position by a holding device before being released by the holding device and moving to a further opened position is Williams but Williams uses a single device for both holding and resetting the bin and the spring force applied by the resetting device changes as the bin is released to the more open position and it would not have been obvious to one skilled in the art before the effective filing date of the claimed invention to  modify the system of Williams to have the holding and resetting functionalities be separate devices with a constantly applied spring force without the use of hindsight reconstruction.
Claims 2-7, and 9-15 are allowable due to their respective dependence on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Richard R. Green/Primary Examiner, Art Unit 3647